Citation Nr: 1717373	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970 in the U.S. Army, from January 1991 to June 1991 in the U.S. Navy, and from August 2005 to June 2006 in the U.S. Navy.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

In November 2014, the Board remanded the issue on appeal for further development, and the case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

As noted in the Board's November 2014 remand, in November 2012, the Veteran revoked his appointment of the American Legion as representative and appointed Disabled American Veterans (DAV) as his representative.  See November 2012 and January 2011 Forms 21-22.  The Board notes that a representative of the American Legion was present to assist the Veteran at the September 2014 Board hearing.  DAV has acknowledged this discrepancy and has incorporated the hearing transcript into their argument on the Veteran's behalf.  See November 2014 Appellant's Brief.  As the Veteran's revoked representative the American Legion is a veteran service organization and trusted entity that works regularly with VA, and DAV has adopted the American Legion's arguments in the September 2014 Board hearing, the Board concludes that the presence of the Veteran's revoked representative the American Legion at the September 2014 Board hearing is harmless error.  

As noted in the Board's November 2014 remand, a matter regarding tinnitus was raised by the Veteran in the September 2014 Board hearing, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  See September 2014 Board hearing transcript at p. 11 (Veteran reports tinnitus is getting worse and it physically hurts his ears).  The Board does not have jurisdiction over this matter and refers it again to the AOJ for appropriate action.  


FINDING OF FACT

During the entire period on appeal, the Veteran's measured hearing loss was not shown to be worse than Level I for the right ear and Level I for the left ear.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In November 2014, the Board remanded the case and directed the AOJ to obtain updated VA treatment records from August 2008, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he provide or authorize the release for any outstanding relevant private treatment, to include any updated records from Alton Ochsner Medical Clinic and Hearing Health Care of Louisiana.  The AOJ did so by letter in February 2015, and to this date, the Veteran has not responded to this letter.  No further action was required by VA regarding this directive.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's bilateral hearing loss.  The AOJ afforded the Veteran a VA examination in February 2015, and the VA examiner provided the requested information.  The claim was then readjudicated in a March 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The AOJ provided the Veteran with pre-adjudication VCAA notice by letter in October 2009, in which VA notified the Veteran as to how to substantiate his claim for increased rating, as to the allocation of responsibility between VA and the Veteran, and the information regarding how an effective date and disability rating are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in September 2010 and February 2015.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations and functional impact thereof such that the Board can render an informed determination.  The Board finds that the examinations together, and in conjunction with the other evidence of record, are adequate for rating purposes.  

The Board acknowledges that there may be outstanding updated relevant private treatment records from Alton Ochsner Medical Clinic and Hearing Health Care of Louisiana.  However, as noted above, VA requested the Veteran to authorize the release of these records in an February 2015 letter.  To this date, the Veteran has not responded by submitting or authorizing the release of any relevant outstanding private treatment providers, to include those from these identified providers.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain any outstanding relevant private records.  No additional actions were available or required of the VA.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts do not show that staged ratings are warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss and that his hearing loss has gotten worse.  The Veteran also reports that he has nerve damage in both ears, as noted in a December 2009 statement.  DC 6100 pertains specifically to the Veteran's hearing disability, which has been diagnosed as sensorineural hearing loss (an organic disease of the nervous system), and DC 6100 contemplates the Veteran's symptoms of hearing impairment, and thus the Veteran is appropriately rated under DC 6100.

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  Here, 38 C.F.R. § 4.86(a) does not apply because no such exceptional pattern of hearing impairment is shown at any point during the appeal period.  Also, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Veteran is competent to report his symptoms and observations, and the Board finds that such reports are credible.  The Veteran's family is also competent to report their observations of the Veteran, and the Board finds that such reports are credible.  The Veteran testified in the September 2014 Board hearing that his hearing continues to worsen as time goes on.  The Veteran testified that he is always asking people to repeat themselves when they talk to him, both at home and at work, and especially when he turns away because his left ear is worse than his right ear.  The Veteran testified that this has caused difficulty with conversation with his wife.  The Veteran also testified that his ability to hear the TV has been decreasing more and more, and he turns up the volume on sound systems and the TV, which has caused people to ask him to lower the volume.  In the September 2014 Board hearing, the Veteran's wife reported that she sometimes has to yell towards the Veteran for him to understand her, and sometimes he misunderstands words.  The Veteran and his wife testified that this difficulty in communicating and conversing has caused frustration.  In a December 2009 Form 21-4142, the Veteran reported that according to his private provider, he has "particularly critical speech area."  On VA examination in September 2010, the Veteran reported difficulty hearing conversation, in that he has to lift his head up to hear his wife talking to him.  On VA examination in February 2015, the Veteran reported that his family has told him that his hearing is getting worse.  

The Board has considered these lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability ratings do not accurately depict the severity of his bilateral hearing loss.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran or his family members have medical expertise or training in the field of audiology.  Thus, his essential contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's essential lay opinions that his subjective hearing loss impairment is objectively more severe than as reflected in the audiological testing results of record, and that the audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the audiologists in this case.  

The Board acknowledges that the Veteran submitted a February 2009 private treatment record from Dr. R. C., dating prior to the appeal period.  This record showed that both ears had speech discrimination scores of 100 percent.  The audiogram showed that the right ear puretone threshold average was 18.75 decibels.  After applying Table VI, the right ear has a numerical designation of Level I.  The audiogram showed that the left ear puretone threshold average was 23.75 decibels.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The Board acknowledges that the Veteran submitted a November 2009 private audiogram record from Hearing Health Care of Louisiana.  However, there is no indication that hearing acuity was measured using a Maryland CNC speech discrimination test, together with the average hearing threshold level, as is required by 38 C.F.R. § 4.85.  Therefore, this November 2009 private treatment record is not adequate for VA rating purposes and has no probative value.  

The September 2010 VA examination showed the right ear puretone threshold average was 23.5 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 36.25 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

The Board acknowledges that the Veteran submitted an article from the American Legion magazine pertaining to hearing loss in September 2014.  However, this article provides no information as to the Veteran's specific symptoms, to include any of the Veteran's puretone thresholds and speech discrimination scores.  Therefore, this article has no probative value as to the Veteran's claim for increased rating for hearing loss. 

The February 2015 VA examination showed the right ear puretone threshold average was 35 decibels, and the speech discrimination score was 98 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 53 decibels, and the speech discrimination score was 98 percent.  The Board acknowledges that the left ear puretone threshold average has increased since the prior VA examination in September 2010.  However, after applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.  

In an October 2015 Report of General Information, the Veteran reported that he was fitted with hearing aids about 3 to 4 months ago at the VAMC in New Orleans.  The June 2015 VA audiology note shows that the Veteran was provided hearing aids based on the results of the February 2015 VA audiogram.  Though the Board acknowledges that the Veteran is now prescribed hearing aids, there is no indication in the record or by the Veteran that his hearing loss disability has gotten worse since the February 2015 VA examination.  Thus, the Board concludes that it is not warranted to afford the Veteran a new VA examination based on the Veteran's receipt of hearing aids.  

On review, the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated under DC 6100 for the entire appeal period.  The Board concludes that the currently assigned noncompensable rating is appropriate for the entire appeal period.  

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a higher rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Further, a request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran testified in the September 2014 Board hearing that he has problems hearing people talking at work.  However, the Veteran is working, and there is no indication in the record or argument by the Veteran that he is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities.  Therefore, a TDIU has not been reasonably raised by the record and is not before the Board.  Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


